Citation Nr: 1139761	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond June 11, 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1989 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims folder.

By way of background, the Veteran's claim was initially remanded for further evidentiary development in September 2009, and again in January 2011 for compliance with the initial remand directives.  Because the benefit sought remains denied, the claim is now again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond June 11, 2007.  

The Veteran was discharged from active service in June 1997; therefore he had 10 years beyond the date of his discharge to utilize his Chapter 30 educational benefits.  However, he is seeking an extension of this delimiting date, as he reports that his psychiatric disorder precluded him from completing his education before the expiration of this date.  

VA shall grant an extension of the applicable delimiting period when the veteran applies for an extension within the time specified, and the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It is noted that it must be clearly established by medical evidence that such a program of education was medically infeasible and that VA will not consider a veteran who is disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the veteran was prevented from enrolling or re-enrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  See 38 C.F.R. § 21.7051 (2011).

The Board has twice remanded the Veteran's claim, once in 2009 to allow the RO to attempt to obtain the Veteran's reported VA and private treatment records and again in 2010 after determining that the RO had not fully complied with the Board's remand directives.  After reviewing the record, the Board finds that the Veteran's claim must be remanded again.  In that regard, the Board notes that the RO was requested to obtain the Veteran's VA treatment records and private treatment records from his reported treatment providers, to document these attempts, and in the case of the unavailability of these records, inform the Veteran of their unavailability (and include a formal finding of the unavailability of the Veteran's VA treatment records in the Veteran's claims file, if applicable).  However, the record reflects that the RO once again failed to request the Veteran's treatment records from these providers, but rather once again sent letters to these treatment providers requesting them to provide Veteran's diagnosed disability, the onset of this disability, and the period that the Veteran's disability had prevented his school attendance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

The Board notes that the Veteran's comprehensive VA treatment records from 1997 to the present have not been obtained, although they are constructively in VA's possession.  This should be accomplished.  Moreover, the RO should request the Veteran's treatment records from Dr. Qiang Bui, as instructed in the Board's previous two remands.

Furthermore, as the record contains private psychiatric treatment records and a letter from the Veteran's VA treating physician documenting his VA psychiatric treatment (as well as this physician's transcription of the Veteran's report that he was unable to successfully complete his college coursework due to the symptoms of his psychiatric disorder), the Board finds that a VA medical opinion should be obtained to determine whether the Veteran's psychiatric disorder did indeed preclude him from utilizing his educational benefits during the allotted timeframe.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA psychiatric treatment records from June 1997 to the present from the VA Medical Center in Houston, Texas, as these records are deemed to be constructively in VA's possession.  (A letter to the VA Medical Director of this facility requesting the dates when disability prevented the Veteran's school attendance, while potentially useful, does not satisfy this requirement.)

2.  With any assistance necessary from the Veteran, request the private treatment records from Dr. Quang Bui.  (A letter to Dr. Bui, requesting the dates when disability was considered to have prevented the Veteran's school attendance, while potentially useful, does not satisfy this requirement.)

3.  After completion of this development, the Veteran's claims file should be provided to an appropriate VA medical professional.  After reviewing the Veteran's claims file, the medical professional is asked to opine whether it is at least as likely as not that the Veteran's acquired psychiatric disability precluded him from enrolling or completing his college coursework prior to July 2007, meaning that completion of such coursework was medically infeasible.  Any opinion expressed should be supported by a sufficient rationale.

4.  After the development requested above has been completed, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran, and any representative he may have at that time, should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board for its consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

